Per Curiam.

The statute requires the license to be in writing, under the hand and seal of the respective commissioners -authorized to grant the same. The clause under which this suit is brought declares, that if any person shall sell by retail, any strong or spirituous liquors, without having such license as ■ aforesaid, he shall forfeit the sum of 25 dollars. The license proved by the defendant was not such a one as the act requires. The evidence of a parol license ought not, therefore, to have been received, and could not amount to an authority to sell liquors. The offence having been made out, and no sufficient justification shown, the plaintiff was entitled to recover. The judgment must,- therefore, be reversed.
Judement reversed.